Citation Nr: 1044458	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-09 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a disability of the 
left third finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1971 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Los Angeles, 
California, denying the claims currently on appeal.  

The Veteran has claimed service connection for PTSD.  In Clemons 
v. Shinseki, the Court held that a claimant seeks service 
connection for the symptoms of a disability, regardless of how 
those symptoms are diagnosed or labeled.  23 Vet. App. 1 (2009).  
Therefore, the claim has been recharacterized as one of service 
connection for a psychiatric disorder, to include PTSD.  The 
issue is thus restated on the title page of this decision.  

The Veteran was afforded a hearing before the undersigned 
Veteran's Law Judge at the RO in Los Angeles, California in 
January 2010.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.







	(CONTINUED ON NEXT PAGE)
REMAND

Psychiatric Disorder

The Veteran contends that he is entitled to service connection 
for PTSD.  Specifically, the Veteran testified in his January 
2010 hearing that while he was serving as a chauffeur in Germany 
in May 1972, he was in the vicinity of an explosion at the IG 
Farben Building in Frankfort.  While the Veteran admitted that he 
was not physically harmed, he indicated that he suffered an 
intense sense of fear as a result of this incident.  However, as 
outlined below, additional evidentiary development is necessary 
before appellate review may proceed on this claim.  

The regulations pertaining to PTSD were recently amended, and 38 
C.F.R. §3.304(f)(3) no longer requires the verification of an in-
service stressor if the Veteran was in a location involving 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that:  (1) A VA psychiatrist or 
psychologist, or contract equivalent, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD; (2) 
the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.  Id.  The 
liberalizing criteria contained in the new § 3.304(f)(3) will be 
applied to PTSD service connection claims that are pending as of 
the effective date of the regulation (July 13, 2010) and to 
claims filed on or after this effective date.

The Veteran's personnel records demonstrate that he served in 
Germany from December 1971 to August 1973.  According to a book 
summary submitted by the Veteran in January 2010, the Red Army 
Faction (RAF) was a violent guerilla group which terrorized 
Germany in the 1970s and 1980s, resulting in 47 deaths and 
35 bank robberies.  The Veteran also submitted a statement in 
January 2010 from a fellow soldier with the initials N.A.M. who 
claimed to have been in constant fear of terrorist activity while 
serving in Germany with the Veteran.  Therefore there is evidence 
to suggest that the Veteran may have been in a location involving 
fear of terrorist activity. 

Nonetheless, the revised regulations still require a confirmed 
diagnosis of PTSD that conforms to the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) before service connection 
may be granted.  See 38 C.F.R. § 3.304(f).  It is not entirely 
clear from the evidence of record whether the Veteran has a 
diagnosis of PTSD that conforms to the DSM-IV.  The Board 
recognizes that the Veteran has been noted to have an Axis I 
diagnosis of PTSD on a number of occasions.  For example, a 
December 2009 VA psychiatric report notes Axis I diagnoses of 
PTSD, cocaine dependence in remission, and recurrent major 
depressive disorder.  However, an October 2008 VA psychiatric 
evaluation only assigned Axis I diagnoses of cocaine substance 
dependence in recent remission and major depressive disorder.  
Therefore, it is not clear from the evidence of record whether 
the Veteran has a confirmed diagnosis of PTSD.  

Furthermore, the record demonstrates that the Veteran has been 
diagnosed with major depression, anxiety and dysthymic disorder 
during the pendency of his claim.  As previously noted, the Court 
has held that even if a Veteran's claim is limited to PTSD 
without more, VA must interpret the Veteran's claim to be a claim 
for any mental disability that may reasonably be encompassed by 
the claim.  Clemons, 23 Vet. App. at 5 (it is the responsibility 
of the Board to consider alternate current conditions within the 
scope of the claim).  The record does not contain an opinion as 
to whether the Veteran has any other psychiatric disorder that 
may be etiologically related to his military service.  

Based on the above evidence, the Board finds that the Veteran 
must be afforded a VA psychiatric examination.  The Veteran has 
been diagnosed with a number of different psychiatric 
disabilities, but it is unclear what the correct diagnosis is at 
this time.  Therefore, service connection may be warranted for 
other psychiatric disabilities if they are in fact related to 
military service.  The Veteran may also be entitled to service 
connection for PTSD if a confirmed diagnosis conforming to the 
DSM-IV is established upon examination.  A VA examination is 
therefore required so that an opinion can be offered as to 
whether the Veteran suffers from any psychiatric disorder, 
including PTSD, that manifested during, or as a result of, active 
military service.  
Left Third Finger Disability

The Veteran also contends that he is entitled to service 
connection for a disability of the left third finger.  
Specifically, the Veteran has testified to injuring his hand 
during active military service and suffering from chronic 
symptomatology since this time.  Regrettably, additional 
evidentiary development is necessary before appellate review may 
proceed on this matter as well.  

The Veteran's service treatment records confirm that he was seen 
with complaints of left third finger pain in September 1971.  
According to an October 1971 X-ray of the left hand, the bones 
were negative.  The Veteran was diagnosed with a dislocated left 
middle finger.  Another record from this time notes that the 
Veteran had a healing fracture - dislocation.  There are no 
further treatment records regarding this condition during active 
duty.  

The Veteran has testified to suffering from pain in his left hand 
since the in-service injury.  Lay assertions may serve to support 
a claim for service connection when they relate to the occurrence 
of events that are observable as a lay person or the presence of 
a disability or symptoms of a disability that are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  A November 2008 treatment 
record notes that the Veteran's left third finger was mildly 
hypertrophic with osteoarthritis, demonstrating that there is a 
current disability.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In the present case, there is evidence of a current disability of 
the left third finger, as well as evidence of an in-service 
injury.  The Veteran has also testified to symptomatology since 
this time.  As such, there is an indication that the disability 
may be associated with the Veteran's military service.  The Court 
of Appeals for Veterans Claims has stated that the third McLendon 
element establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  Id.  
The Veteran should be scheduled for a VA examination so that an 
opinion regarding etiology may be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
psychiatric examination before an appropriate 
specialist.  The claims file and a copy of 
this remand must be made available to the 
psychiatrist designated to examine the 
Veteran.  All indicated tests and studies, 
including psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis(es).  

The examiner should be asked to address the 
following:

(a) Report all claimed stressors reported by 
the Veteran and then make a determination as 
to whether each stressor is adequate to 
support a diagnosis of PTSD.

(b) State whether the Veteran has a diagnosis 
of PTSD.  If so, the examiner should identify 
the specific service stressor which is 
adequate to support the diagnosis of PTSD.  

(c) State whether a diagnosis of a 
psychiatric disorder(s), other than PTSD is 
appropriate?  If so, the examiner should 
opine as to whether it is it at least as 
likely as not that this psychiatric 
disorder(s) manifested during, or is a result 
of, the Veteran's military service, including 
the incidents claimed to have occurred in 
service?  

A complete rationale for all opinions 
expressed must be provided.  The examiner 
should note the Veteran's January 2010 Board 
hearing testimony and the lay statements of 
record in providing the requested opinions.

2.  The Veteran should also be scheduled for 
a VA examination before an appropriate 
specialist for his left middle finger.  The 
Veteran's claims file and a copy of this 
remand must be provided to the examiner upon 
examination.  The examiner is asked to opine 
as to whether the Veteran suffers from any 
current disability of the left middle finger 
or hand, and if so, whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that this disability manifested 
during, or as a result of, active military 
service, to include the injury noted in 
service.  A complete rational for all 
opinions expressed must be provided and in 
giving this opinion, the examiner should 
speak to the treatment the Veteran received 
in service, as well as his assertions 
regarding the how the injury occurred and the 
symptoms that he had following the injury.  

3.  The RO/AMC should then readjudicate the 
Veteran's claims, with consideration given to 
the amended language of 38 CFR § 3.304(f), 
effective July 12, 2010.   If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC), containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


